Non-Final Rejection 
This is a reissue application of U.S. Patent No. 9,421,909 (“the ‘909 patent”). This application was filed 08/14/2018 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In light of the effective filing date of the ‘909 patent, the AIA  first to file provisions govern. 
Applicant filed a preliminary amendment on 08/14/2018, in which claims 14-33 were added. Claims 1-33 are pending.

Claim Construction 112 6th paragraph
The MPEP explains when a limitation is deemed to invoke 35 U.S.C. 112 6th paragraph.  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Once it is determined that a limitation invokes 112 6th paragraph, the statute directs that the claim limitation “shall be construed to cover the corresponding structure, material, or acts In re Aoyama, 656 F.3d 1293, 1297 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999)).  “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function.”  MPEP 2181 II.B.  This is because “a general purpose computer programmed to carry out a particular algorithm creates a "new machine" because a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.”  Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).  Thus, the “corresponding structure” would be a computer programmed with an algorithm to perform the claimed functions. An applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or “in any other manner that provides sufficient structure.” Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). It should be understood that any discussion of the corresponding structure herein also encompasses equivalents.
Moving to the present application, the following limitations are analyzed:

V2P device
Claim 1:
the first V2P device configured for: 
communicating with at least one vehicle system to acquire vehicle parameters for the vehicle including the first V2P device, the vehicle parameters including at least one of a location and a speed of the vehicle; (col. 2, l. 56 – col. 3, l. 27)
predicting a path of the vehicle based on at least one of the vehicle parameters; (col. 17, 14-19; Fig. 17, step 204)
receiving at least one Basic Safety Message (BSM) from a second V2P device associated with a pedestrian via a wireless communications channel; (col. 5, ll. 55-61); 
acquiring pedestrian parameters for the pedestrian from at least one of the at least one BSM and the second V2P device, the pedestrian parameters including at least one of a position and a speed of the pedestrian; (col. 17, ll. 26-30; col. 15, ll. 42-46; Fig. 17, step 208)
determining whether the path of the vehicle intersects with a path of the pedestrian using the vehicle parameters, the at least one BSM, and the pedestrian parameters; (col. 17, ll. 46-49;col. 18, ll. 3-5; Fig. 17, steps 214, 222) and 
when the path of the vehicle intersects with the path of the pedestrian, providing an alert to at least one of a driver of the vehicle and the pedestrian, wherein the alert includes a directional indication of a location of the pedestrian relative to the vehicle (col. 17, ll. 6-8; col. 18, ll. 28-30; col. 13, ll. 29-36) and at least one of an indication that the pedestrian is distracted with a phone call, an indication that the pedestrian is distracted with a text-messaging operation, an indication that the pedestrian is distracted with an Internet browsing operation, and an indication that the pedestrian is distracted by listening to music. (col. 12, ll. 9-26; col. 18, l. 47 – col. 19, l. 2; Fig. 18, steps 228, 232, 236)


wherein the first V2P device is further configured for predicting a path of the pedestrian based on at least one of the pedestrian parameters. (Col. 17, ll. 30-32)

Claim 3:
wherein the first V2P device is further configured for receiving BSMs from a plurality of V2P devices associated with respective pedestrians, and performing threat arbitration to determine a probability of a collision between the vehicle and each one of the pedestrians.
(col. 17, ll. 36-45)

Claim 14:
the first V2P device configured for:
communicating with at least one vehicle system of the vehicle to acquire vehicle parameters for the vehicle, the vehicle parameters including at least one of a location and a speed of the vehicle; (col. 2, l. 56 – col. 3, l. 27)
predicting a path of the vehicle based on at least one of the vehicle parameters; (col. 17, 14-19; Fig. 17, step 204)
acquiring pedestrian parameters from a second V2P device associated with a pedestrian via a wireless communications channel, the pedestrian parameters including at least one of a position and a speed of the pedestrian; (col. 17, ll. 26-30; col. 15, ll. 42-46; Fig. 17, step 208)
determining whether the path of the vehicle intersects with a path of the pedestrian using the vehicle parameters and the pedestrian parameters; (col. 17, ll. 46-49; col. 18, ll. 3-5; Fig. 17, steps 214, 222) and
when the path of the vehicle intersects with the path of the pedestrian, providing an alert to at least one of a driver of the vehicle and the pedestrian, wherein the alert includes a directional indication of a location of the pedestrian relative to the vehicle. (col. 17, ll. 6-8; col. 18, ll. 28-30; col. 13, ll. 29-36)

Claim 15:
wherein the first V2P device is further configured for: acquiring a plurality of pedestrian parameters from a plurality of V2P devices associated with a plurality of pedestrians via a wireless communications channel, the plurality of pedestrian parameters including at least one of a position and a speed of each of the plurality of pedestrians; (col. 17, ll. 26-30; col. 15, ll. 31-33; col. 15, ll. 42-46); predicting a plurality of paths of the plurality of pedestrians based on the plurality of pedestrian parameters; determining which one of the plurality of paths has a highest probability of intersecting with the path of the vehicle. (col. 17, ll. 36-45)

Claim 16:
wherein: at least one of the first V2P device and the second V2P device is configured for detecting whether the pedestrian is distracted from attentiveness to a surroundings of the pedestrian; and when it is detected that the pedestrian is distracted, the alert further includes an indication that the pedestrian is distracted. (Fig. 7; col. 12, ll. 8-24, l. 65 – col. 13, l.5; col. 18, ll. 26-60)

Claim 19:
wherein: at least one of the first V2P device and the second V2P device is configured for detecting whether the driver is distracted from attentiveness to a surroundings of the driver; and when it is detected that the driver is distracted, the alert further includes an indication that the driver is distracted. (Col. 10, ll. 61- col. 17, ll. 11)

Claim 22:
wherein: at least one of the first V2P device and the second V2P device is configured for detecting whether the pedestrian is hidden from a view of the driver; and when it is detected that the pedestrian is hidden from the view of the driver, the alert further includes an indication that the pedestrian is hidden from the view of the driver. (Col. 13, ll. 19-25)

The term does not use the word “means” but use the word “device,” which is a nonce term that connotes no structure and is nothing more than a generic placeholder for the word means. The terms are modified by functional language (everything after “configured for”) and are modified by no structure whatsoever. The three prong test is satisfied and 112 6th paragraph is invoked.

The corresponding structure is any suitable communication medium, technology or combination thereof. The system may include a mobile device such as a smart phone, personal Global Positioning System (GPS), or a dedicated device designed explicitly for the V2P communication system.  Col. 5, ll. 4-22. Each of the cited functions of the device may be implemented by a software program, hardware circuitry, or a combination thereof such as a mobile phone or other devices capable of processing and transceiving safety messages. Col. 13, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 requires acquiring pedestrian parameters for the pedestrian from at least one of the at least one BSM and the second V2P device. It is not clear to the examiner how the pedestrian parameters for the pedestrian can be acquired from the BSM. The BSM comes from the V2P, so how can the parameters come from “at least one of” the BSM and V2P. The parameters must ultimately come from the V2P, either directly or via the BSM. The claim is therefore indefinite. It is suggested to have the BSM part removed from the limitation.

Claim Rejections - 35 USC § 251

Claims 14-33 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
In light of the case law, the MPEP sets forth a three step test for the recapture analysis:
whether, and in what respect, are the reissue claims broader than the patent claims
do the broadened aspects relate to subject matter surrendered in the original prosecution; and 
are the reissue claims materially narrowed in other respects such that the claims have not been enlarged.

As to (1), independent claim 14 and claim 24 each is broader than the independent claims 1 and 6 of the original patent, respectively. As compared to claims 1 and 6, claims 14 and 24 each does not require that at least one of an indication that the pedestrian is distracted with a phone call, an indication that the pedestrian is distracted with a text-messaging operation, an indication that the pedestrian is distracted with an Internet browsing operation, and an indication that the pedestrian is distracted by listening to music.

As to (2), the original prosecution of application 14/450,097, which became the ‘909 patent, a non-final action was mailed 12/17/2015. Claims 1-3, 5-8, 10, 11, and 13-15 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. and Claim 12 was rejected under 35 U.S.C. 103 as being unpatentable over Li and further in view of Ogawa et al. Claims 4 and 9 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites: 
The system of claim 1, wherein the alert includes a directional indication of a location of the pedestrian relative to the vehicle and at least one of an indication that the pedestrian is distracted with a phone call, an indication that the pedestrian is distracted with a text-messaging operation, an indication that the pedestrian is distracted with an Internet browsing operation, and an indication that the pedestrian is distracted by listening to music.

Claim 9 recites: 
The method of claim 7, wherein the alert includes a directional indication of a location of the pedestrian relative to the vehicle and at least one of an indication that the pedestrian is distracted with a phone call, an indication that the pedestrian is distracted with a text-messaging operation, an indication that the pedestrian is distracted with an internet browsing operation, and an indication that the pedestrian is distracted by listening to music.

It is therefore apparent the surrender generating limitations are: wherein the alert includes a directional indication of a location of the pedestrian relative to the vehicle and at least one of an indication that the pedestrian is distracted with a phone call, an indication that the pedestrian is distracted with a text-messaging operation, an indication that the pedestrian is distracted with an Internet browsing operation, and an indication that the pedestrian is distracted by listening to music. 
As to (3), there is no indication that claim 14 or claim 24 or any of its dependent claims are materially narrowed relative to the surrendered subject matter in such a way to avoid recapture.  See MPEP 1412.02 II.C. Although the new claims includes the pedestrians being distracted but not for the same manner recited in claims 14 and 24. One might argue that applicant has retained some of the surrender generating material, the alert includes a directional indication of a location of the pedestrian relative to the vehicle. However, Li also teaches the alert includes a directional indication of a location of the pedestrian relative to the vehicle (see Li ([0101] and last 10 lines of [0053]), therefore this is not sufficient for a material narrowing. See In re Mostafazadeh, 643 F.3d 1353, 1361 (Fed. Cir. 2011) (if the retained portion is well known in the prior art recapture is not avoided); In re Youman, 679 F.3d 1335, 1346-47 (Fed. Cir. 2012) (same).
In light of the above applicant has recaptured subject matter surrendered during the original prosecution.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 19, 24, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Pub # US 2014/0051346 A1, “Li”).
Regarding claims 14 and 24: A vehicle-to-pedestrian (V2P) communication system, comprising:
a vehicle (Fig. 13, item 1310) operable by a driver and including a first V2P device (Fig. 13, item 1314), the first V2P device configured for:
communicating with at least one vehicle system (Fig. 13, item 1350) of the vehicle to acquire vehicle parameters for the vehicle [0093], the vehicle parameters including at least one of a location and a speed of the vehicle [0027];
predicting a path of the vehicle based on at least one of the vehicle parameters [0027-0028];
acquiring pedestrian parameters from a second V2P (Fig. 13, items 1328, 1338) device associated with a pedestrian (Fig. 13, items 1326, 1336) via a wireless communications channel, the pedestrian parameters including at least one of a position and a speed of the pedestrian [0052-0053];
determining whether the path of the vehicle intersects with a path of the pedestrian using the vehicle parameters and the pedestrian parameters [0052-0053]; and
when the path of the vehicle intersects with the path of the pedestrian, providing an alert to at least one of a driver of the vehicle and the pedestrian [0052-0053], wherein the alert includes a directional indication of a location of the pedestrian relative to the vehicle ([0101] and last 10 lines of [0053]).

Regarding claims 15 and 25: wherein the first V2P device is further configured for:
acquiring a plurality of pedestrian parameters from a plurality of V2P devices (Fig. 13, items 1328 and 1338) associated with a plurality of pedestrians (Fig. 13, items 1326 and 1336), via a wireless communications channel, the plurality of pedestrian parameters including at least one of a position and a speed of each of the plurality of pedestrians [0052-0053];
predicting a plurality of paths of the plurality of pedestrians based on the plurality of pedestrian parameters [0048];
determining which one of the plurality of paths has a highest probability of intersecting with the path of the vehicle [0052-0053].
Regarding claims 19 and 29: Li discloses at least one of the first V2P device and the second V2P device is configured for detecting whether the driver is distracted from attentiveness to a surroundings of the driver; and when it is detected that the driver is distracted, the alert further includes an indication that the driver is distracted. [0096]



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub No. US 2014/0051346 A1, “Li”) in view of Lisseman (Patent No. 8,983,732, “Lisseman”).
Regarding claims 20 and 30: 
Li does not teach wherein detecting whether the driver is distracted includes detecting at least one of use of a mobile device associated with the driver, a distance of the mobile device to a steering wheel, or an interaction between the driver and a sensor on the steering wheel.
Lisseman teaches a vehicle safety system, in which the pressure sensitive sensors are located in different regions of the steering wheel, the pressure sensitive sensors configured to detect a pressure applied to one or more of the plurality of pressure sensitive sensors indicative of a presence of a driver's hand upon a respective region of the steering wheel, and a control unit configured to initiate a first warning system in response to determining that at least one of the driver's hands has not pressed upon a region of the steering wheel for a first predetermined amount of time, initiate a second warning system in response to determining that at least one of .



Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub No. US 2014/0051346 A1, “Li”) in view of Publication KR 2004052725A, “KR ‘725”).
Regarding claims 21 and 31:
 Li does not teach wherein the alert varies as a function of a velocity of the vehicle and a distance between the pedestrian and the vehicle.
KR ‘725 teaches a safety alarm device of a vehicle by relative distance and relative speed from pedestrians or obstacles around the vehicle including a control unit for sounding an alarm and displaying the danger rate according to the distance and the relative speed between the vehicle and the pedestrian or the obstacle. [0021]. It would have been obvious to a person of ordinary skill in the art to include the safety alarm feature as taught by KR ‘725 in Li’s safety communications system in order to prevent injury and damage by quickly alarming the emergency state to the driver with detecting the relative distance and the relative speed from pedestrians or obstacles around the vehicle [0017, 0018].


Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub No. US 2014/0051346 A1, “Li”) in view of Kubota et al. (U.S. Patent 7,379,813 “Kubota”).
Regarding claims 22 and 32:
Li does not teach at least one of the first V2P device and the second V2P device is configured for detecting whether the pedestrian is hidden from a view of the driver; and when it is detected that the pedestrian is hidden from the view of the driver, the alert further includes an indication that the pedestrian is hidden from the view of the driver.
Kubota teaches a driving support system, in which when a blind spot is detected by the safety support unit, the vehicle speed may be limited to a range lower than a predetermined upper limit, or a voice warning or a warning by a vibration may be given to the driver, further contributing to driving safety. Col. 5, ll. 32-37. A first judgment is made by the first judgment means 111. When the judgment indicates that a warning should be given, a virtual image of a blind spot with pedestrian p therein is displayed, e.g. a blind spot hidden by a large-size vehicle bc present in the driver's field of view (Figs. 2A and 2B). Col. 9, ll. 56-62. 
It would have been obvious to a person of ordinary skill in the art to include the safety alarm feature relates to hidden view as taught by Kubota in  Li’s safety communications system in order to enhance driving safety. Kubota, [0010], Col. 1, l. 61- Col. 2, l.5; Col. 5, ll. 32-37.


s 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub No. US 2014/0051346 A1, “Li”) in view of Kubota, as applied in claim 22 above, and further in view of JP 2010079716 (JP ‘716).
Regarding claims 23 and 33: 
The combination of Li and Kubota does not teach wherein detecting whether the pedestrian is hidden from a view of the driver includes detecting a presence of an object between the pedestrian and the vehicle.
JP ‘716 discloses a technology to detect a pedestrian by verifying an image picked up by an image pickup unit against template data (a recognition model) for pedestrian detection, and to determine a shielding object existing between the detected pedestrian and the host vehicle. (Over view, 1st paragraph; Technical field, [0001]). It would have been obvious to a person of ordinary skill in the art to include the safety feature of detecting the object between the pedestrian and the vehicle as taught by JP ‘716 in the combined Li and Kubota safety communications system in order to improve the travel safety system or a driving support system of a vehicle.


Claims 1-9, 11, 13, 16-18 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub # US 2014/0051346 A1, “Li”) in view of Egly (Pub # US 2013/0187792A1, “Egly”).
A vehicle-to-pedestrian (V2P) communication system, comprising:
 a vehicle (Fig. 13, item 1310) operable by a driver and configured to communicate with a first V2P device (Fig. 13, item 1314) associated with the vehicle (Fig. 13, item 1310), the first V2P device configured for:
communicating with at least one vehicle system (Fig. 13, item 1350) to acquire vehicle parameters for the vehicle including the first V2P device [0093], the vehicle parameters including at least one of a location and a speed of the vehicle [0027]; 
predicting a path of the vehicle based on at least one of the vehicle parameters; receiving at least one Basic Safety Message (BSM) from a second V2P device associated with a pedestrian via a wireless communications channel [0027-0028];
acquiring pedestrian parameters for the pedestrian (Fig. 13, items 1326, 1336) from at least one of the at least one BSM and the second V2P device (Fig. 13, items 1328, 1338), the pedestrian parameters including at least one of a position and a speed of the pedestrian [0052-0053];
determining whether the path of the vehicle intersects with a path of the pedestrian using the vehicle parameters, the at least one BSM, and the pedestrian parameters; and when the path of the vehicle intersects with the path of the pedestrian, providing an alert to at least one of a driver of the vehicle and the pedestrian [0052-0053], 
wherein the alert includes a directional indication of a location of the pedestrian relative to the vehicle ([0101] and last 10 lines of [0053]),

Li does not teach at least one of an indication that the pedestrian is distracted with a phone call, an indication that the pedestrian is distracted with a text-messaging operation, an indication that the pedestrian is distracted with an Internet browsing operation, and an indication that the pedestrian is distracted by listening to music.
Egly teaches alerting a pedestrian with a warning to prevent collisions between the vehicle and the pedestrian while the pedestrian being distracted by texting or talking or listening to music on a smart phone. Egly’s warning device can interrupt the music or issue a verbal signal such as “Warning” or “Approaching Vehicle” or “Danger”, etc. (Egly, [0045]). It would have been obvious to a person of ordinary skill in the art to include these distraction scenarios and provide the appropriate and necessary warnings, as taught by Egly, to reduce potential collisions between vehicle drivers and pedestrians. 

Regarding claims 2, the combination of Li and Egly discloses wherein the first V2P device is further configured for predicting a path of the pedestrian based on at least one of the pedestrian parameters (Li, [0048]).
Regarding claims 3 and 7, the combination of Li and Egly discloses wherein the first V2P device (Fig. 13, item 1314) is further configured for receiving BSMs from a plurality of V2P devices (Fig. 13, items 1328 and 1338) associated with respective pedestrians (Fig. 13, items 1326 and 1336), and performing threat arbitration to determine a probability of a collision between the vehicle and each one of the pedestrians (Li, [0053]).
Regarding claims 4 and 8, the combination of Li and Egly discloses wherein at least one of the first V2P device and the second V2P device is operable on a Dedicated Short Range Communications (DSRC) network (Li, [0003]).
Regarding claims 5 and 9, the combination of Li and Egly discloses wherein at least one of the first V2P device and the second V2P device is operable to transmit a Basic Safety Message (BSM) (Li, [0026], [0027]).

Regarding claim 11, the combination of Li and Egly discloses wherein the vehicle includes at least one of an audible alert system and a visual alert system perceptible by the pedestrian, and wherein the audible alert system and the visual alert system are actuatable by at least one of the first device and the second device (Li, [0085]).


Regarding claim 13, the combination of Li and Egly discloses wherein at least one of the first device and the second device is configured for pedestrian trajectory prediction (Li, [0048]).


  at least one of the first V2P device and the second V2P device is configured for detecting whether the pedestrian is distracted from attentiveness to a surroundings of the pedestrian; and when it is detected that the pedestrian is distracted, the alert further includes an indication that the pedestrian is distracted.
Li does not teach at least one of the first V2P device and the second V2P device is configured for detecting whether the pedestrian is distracted from attentiveness to a surroundings of the pedestrian; and when it is detected that the pedestrian is distracted, the alert further includes an indication that the pedestrian is distracted.
Egly teaches alerting a pedestrian with a warning to prevent collisions between the vehicle and the pedestrian while the pedestrian being distracted by texting or talking or listening to music on a smart phone. Egly’s warning device can interrupt the music or issue a verbal signal such as “Warning” or “Approaching Vehicle” or “Danger”, etc. (Egly, [0045]). It would have been obvious to a person of ordinary skill in the art to include these distraction scenarios and provide the appropriate and necessary warnings, as taught by Egly, to reduce potential collisions between vehicle drivers and pedestrians. 
Regarding claims 17 and 27: wherein when it is detected that the pedestrian is distracted, the alert varies as a function of a type of distraction causing the pedestrian to be distracted.
Li does not teach when it is detected that the pedestrian is distracted, the alert varies as a function of a type of distraction causing the pedestrian to be distracted.
Egly teaches alerting a pedestrian with a warning to prevent collisions between the vehicle and the pedestrian while the pedestrian being distracted by texting or talking or listening to music Egly, [0045]) depending on the type of distraction. It would have been obvious to a person of ordinary skill in the art to include these distraction scenarios and provide the appropriate and necessary warnings, as taught by Egly, to reduce potential collisions between vehicle drivers and pedestrians. 

Regarding claims 18 and 28: wherein detecting whether the pedestrian is distracted includes detecting at least one of use of a mobile device associated with the pedestrian, movement of the mobile device, or a current light level to which the mobile device is exposed.
The combination of Li and Egly teaches detecting whether the pedestrian is distracted includes detecting at least one of use of a mobile device associated with the pedestrian, movement of the mobile device, or a current light level to which the mobile device is exposed. (Egly, [0045]).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub # US 2014/0051346 A1, “Li”) in view of Egly (Pub # US 2013/0187792A1, “Egly”), as applied to claims 6 and 9 above, and further in view of Ogawa et al. (Pub # US 2014/0112538 A1, “Ogawa”).


The combination of Li and Egly does not teach wherein the BSM includes a classification of the pedestrian.
Ogawa et al. teaches the classification of the pedestrian [0035] for the benefit of predict motion of pedestrian.
Therefore, it would have been obvious to a person of ordinary skill in the art to include the classification of the pedestrian as taught by Ogawa et al. in the combined Li and Egly method for the benefit of predict motion of pedestrian.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Pub # US 2014/0051346 A1, “Li”) in view of Egly (Pub # US 2013/0187792A1, “Egly”), as applied to claim 6 above, and further in view of CN 102346037  (“CN ‘037 ”).
Regarding claim 12, the combination of Li and Egly does not teach wherein at least one of the first device and the second device is configured to detect at least one of a driver-to-pedestrian transition and a pedestrian-to-driver transition.
CN ‘037 teaches a device for detecting distractions and providing safety warning for a user and when the user’s mode changes, e.g. from driving mode to walking mode or riding mode the safety warning would change to fit the current mode. (p. 6, 3rd paragraph, ll. 7-12).  Therefore, it would have been obvious to a person of ordinary skill in the art to include the capability of providing the applicable safety warning depending on the transition mode of the .



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1, 6, 10, 14, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 22, and 25 of Application 16/107,539 (“Application ‘539”) in view of  Li et al. (Pub # US 2014/0051346 A1, “Li”). This is a provisional rejection because the reference claims have not been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other.  


Current Application 16/103,533 Claim 1
Application '539 claim 14
A vehicle-to-pedestrian (V2P) communication system, comprising:
A vehicle-to-pedestrian (V2P) communication system, comprising:
a vehicle operable by a driver and configured to communicate with a first V2P device associated with the vehicle, the first V2P device configured for:
a vehicle operable by a driver and including a first V2P device, the first V2P device configured for:
communicating with at least one vehicle system to acquire vehicle parameters for the vehicle including the first V2P device, the vehicle parameters including at least one of a location and a speed of the vehicle;
communicating with at least one vehicle system of the vehicle to acquire vehicle parameters for the vehicle, the vehicle parameters including at least one of a location and a speed of the vehicle;
predicting a path of the vehicle based on at least one of the vehicle parameters;
predicting a path of the vehicle based on at least one of the vehicle parameters;
receiving at least one Basic Safety Message (BSM) from a second V2P device associated with a 

acquiring pedestrian parameters for the pedestrian from at least one of the at least one BSM and the second V2P device, the pedestrian parameters including at least one of a position and a speed of the pedestrian;
acquiring a path history of a pedestrian from a second V2P device associated with the pedestrian via a wireless communications channel,
determining whether the path of the vehicle intersects with a path of the pedestrian using the vehicle parameters, the at least one BSM, and the pedestrian parameters;
determining whether the path of the vehicle intersects with the path of the pedestrian;
and when the path of the vehicle intersects with the path of the pedestrian, providing an alert to at least one of a driver of the vehicle and the pedestrian, wherein the alert includes a directional indication of a location of the pedestrian relative to the vehicle 
and when the path of the vehicle intersects with the path of the pedestrian, providing an alert to at least one of a driver of the vehicle and the pedestrian, wherein the alert includes a directional indication of a location of the pedestrian relative to the vehicle.
and at least one of an indication that the pedestrian is distracted with a phone call, an indication that the pedestrian is distracted with a text-messaging operation, an indication that the pedestrian is distracted with an Internet browsing operation, and an indication that the pedestrian is distracted by listening to music.




Application ‘539 claim 14 does not show receiving at least one Basic Safety Message (BSM) from a second V2P device associated with a pedestrian via a wireless communications channel;
Li discloses in step 212, the safety system receives location information from a cellular wireless terminal (e.g., mobile cellular device 1 118 or multi-mode mobile cellular/DSRC device 1 114) indicating the location of the cellular wireless terminal [0026];  in step 214, the safety system transmits at least some information of said received information to cellular network devices (e.g., mobile cellular device 1 118, multi-mode mobile cellular/DSRC device 1 114) [0027]; in step 218, the safety system transmits safety information, generated based on the received DSRC signal information, which is relevant to the indicated location to said cellular 
Regarding the step of acquiring, Application ‘539 claim 14 shows a path history of a pedestrian from a second V2P device associated with the pedestrian, which obviously includes pedestrian parameters with information on position and speed of the pedestrian.
Regarding the step of determining the path, Application ‘539 claim 14 does not show using the vehicle parameters, the at least one BSM, and the pedestrian parameters. However, it would have been obvious for one ordinary skilled in the art to realize that the vehicle parameters, at least one BSM, and the pedestrian parameters are required in order to determine whether the path of the vehicle would intersect with the path of the pedestrian.

Application ‘539 claim 14 does not show at least one of an indication that the pedestrian is distracted with a phone call, an indication that the pedestrian is distracted with a text-messaging operation, an indication that the pedestrian is distracted with an Internet browsing operation, and an indication that the pedestrian is distracted by listening to music.
Egly teaches alerting a pedestrian with a warning to prevent collisions between the vehicle and the pedestrian while the pedestrian being distracted by texting or talking or listening to music on a smart phone. Egly’s warning device can interrupt the music or issue a verbal signal such as “Warning” or “Approaching Vehicle” or “Danger”, etc. (Egly, [0045]). It would have been obvious to a person of ordinary skill in the art to include these distraction scenarios and provide the 

Regarding claim 6:
 The corresponding method claim 6 is similarly rejected over method claim 22 of Application ‘539 for the same reasons as apparatus claim 1 right above.

Regarding claim 10:
Claim 10 is rejected over claim 25 of the ‘539 application.


Current Application 16/103,533 Claim 14
Application '539 claim 14
A vehicle-to-pedestrian (V2P) communication system, comprising: 
A vehicle-to-pedestrian (V2P) communication system, comprising: 
a vehicle operable by a driver and including a first V2P device, the first V2P device configured for: 
a vehicle operable by a driver and including a first V2P device, the first V2P device configured for:
communicating with at least one vehicle system of the vehicle to acquire vehicle parameters for the vehicle, the vehicle parameters including at least one of a location and a speed of the vehicle;
communicating with at least one vehicle system of the vehicle to acquire vehicle parameters for the vehicle, the vehicle parameters including at least one of a location and a speed of the vehicle;
predicting a path of the vehicle based on at least one of the vehicle parameters;
predicting a path of the vehicle based on at least one of the vehicle parameters;
acquiring pedestrian parameters from a second V2P device associated with a pedestrian via a wireless communications channel, the pedestrian parameters including at least one of a position and a speed of the pedestrian; 
acquiring a path history of a pedestrian from a second V2P device associated with the pedestrian via a wireless communications channel,
determining whether the path of the vehicle intersects with a path of the pedestrian using the vehicle parameters and the pedestrian parameters;
determining whether the path of the vehicle intersects with the path of the pedestrian;
and when the path of the vehicle intersects with the path of the pedestrian, providing an alert to at least one of a driver of the vehicle and the pedestrian, wherein the alert includes a 



Regarding claim 24:
 The corresponding method claim 24 is similarly rejected over method claim 22 of Application ‘539 for the same reasons as apparatus claim 14 right above.

Claims 2-5, 7-9, 11, 13, 15, 19, 25 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application ‘539 in view of Li.
Regarding claims 2: 
Application ‘539 does not show wherein the first V2P device is further configured for predicting a path of the pedestrian based on at least one of the pedestrian parameters.
Li discloses wherein the first V2P device is further configured for predicting a path of the pedestrian based on at least one of the pedestrian parameters (Li, [0048]). It would have been obvious to include the capability of predicting the pedestrian path based on the pedestrian parameter as taught by Li in order to determine if the predicted path would be close to the vehicle to issue safety alerts accordingly.
Regarding claims 3 and 7:
the first V2P device is further configured for receiving BSMs from a plurality of V2P devices associated with respective pedestrians, and performing threat arbitration to determine a probability of a collision between the vehicle and each one of the pedestrians.
Li discloses the first V2P device (Fig. 13, item 1314) is further configured for receiving BSMs from a plurality of V2P devices (Fig. 13, items 1328 and 1338) associated with respective pedestrians (Fig. 13, items 1326 and 1336), and performing threat arbitration to determine a probability of a collision between the vehicle and each one of the pedestrians (Li, [0053]). It would have been obvious to include the capability of determining collision probability between the vehicle and a plurality of pedestrian as taught by Li in order to issue safety alerts to each one of the pedestrian.
Regarding claims 4 and 8:
Application ‘539 does not show at least one of the first V2P device and the second V2P device is operable on a Dedicated Short Range Communications (DSRC) network. 
Li discloses the first V2P device and the second V2P device is operable on a Dedicated Short Range Communications (DSRC) network (Li, [0003]). It would have been obvious to have the V2P devices’ operations performed in the DSRC network, as taught by Li, since the dedicated range proved to work efficiently in this type of communications.
Regarding claims 5 and 9:
 at least one of the first V2P device and the second V2P device is operable to transmit a Basic Safety Message (BSM). 
Li discloses at least one of the first V2P device and the second V2P device is operable to transmit a Basic Safety Message (BSM) (Li, [0026], [0027]). It would have been obvious to include BSMs as transmittable messages in the V2P devices’ operations, as taught by Li, since the devices are intended to provide safety alerts to both pedestrians and vehicle drivers. 

Regarding claim 11:
Application ‘539 does not show the vehicle includes at least one of an audible alert system and a visual alert system perceptible by the pedestrian, and wherein the audible alert system and the visual alert system are actuatable by at least one of the first device and the second device.
Li discloses the vehicle includes at least one of an audible alert system and a visual alert system perceptible by the pedestrian, and wherein the audible alert system and the visual alert system are actuatable by at least one of the first device and the second device (Li, [0085]). It would have been obvious to include at least one of an audible alert system and a visual alert system, as taught by Li, in the vehicle as that would greatly be beneficial for the visually impaired or hearing impair pedestrians.  

Regarding claim 13, 
at least one of the first device and the second device is configured for at least one of distracted driver detection, distracted pedestrian detection and pedestrian trajectory prediction. 
Li discloses at least one of the first device and the second device is configured for pedestrian trajectory prediction (Li, [0048]).

Regarding claims 15 and 25:
Application ‘539 does not show wherein the first V2P device is further configured for: 
acquiring a plurality of pedestrian parameters from a plurality of V2P devices associated with a plurality of pedestrians, via a wireless communications channel, the plurality of pedestrian parameters including at least one of a position and a speed of each of the plurality of pedestrians;
predicting a plurality of paths of the plurality of pedestrians based on the plurality of pedestrian parameters;
determining which one of the plurality of paths has a highest probability of intersecting with the path of the vehicle.
Li discloses the first V2P device is further configured for:
acquiring a plurality of pedestrian parameters from a plurality of V2P devices (Fig. 13, items 1328 and 1338) associated with a plurality of pedestrians (Fig. 13, items 1326 and 1336), via a wireless communications channel, the plurality of pedestrian parameters including at least one of a position and a speed of each of the plurality of pedestrians [0052-0053];
predicting a plurality of paths of the plurality of pedestrians based on the plurality of pedestrian parameters [0048];
determining which one of the plurality of paths has a highest probability of intersecting with the path of the vehicle [0052-0053].
It would have been obvious to include the capability of acquiring a plurality of pedestrian parameter and predicting the pedestrian paths based on the pedestrians’ parameters to determine if the path of the pedestrians would intersect with the vehicle’s path, as taught by Li in order to issue safety alerts accordingly as required.

Regarding claims 19 and 29:
Application ‘539 does not show at least one of the first V2P device and the second V2P device is configured for detecting whether the driver is distracted from attentiveness to a surroundings of the driver; and when it is detected that the driver is distracted, the alert further includes an indication that the driver is distracted.
Li discloses at least one of the first V2P device and the second V2P device is configured for detecting whether the driver is distracted from attentiveness to a surroundings of the driver; and when it is detected that the driver is distracted, the alert further includes an indication that the driver is distracted. [0096].


Claims 20 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application ‘539 in view of Li, as applied in claims 19 and 29, and further in view of Lisseman (Patent No. 8,983,732, “Lisseman”).
Regarding claims 20 and 30: 
The combination of Application ‘539 and Li does not teach wherein detecting whether the driver is distracted includes detecting at least one of use of a mobile device associated with the driver, a distance of the mobile device to a steering wheel, or an interaction between the driver and a sensor on the steering wheel.
Lisseman teaches a vehicle safety system, in which the pressure sensitive sensors are located in different regions of the steering wheel, the pressure sensitive sensors configured to detect a pressure applied to one or more of the plurality of pressure sensitive sensors indicative of a presence of a driver's hand upon a respective region of the steering wheel, and a control unit configured to initiate a first warning system in response to determining that at least one of the driver's hands has not pressed upon a region of the steering wheel for a first predetermined amount of time, initiate a second warning system in response to determining that at least one of the driver's hands has not pressed upon a region of the steering wheel for a second predetermined amount of time. (Claims 1, 9). Therefore, it would have been obvious to a person of ordinary skill in the art to include the steering wheel sensor as taught by Lisseman in the combined 



Claims  21 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application ‘539 in view of Li, and in view of Publication KR 2004052725A, “KR ‘725”).
Regarding claims 21 and 31:
The combination of Application ‘539 and Li does not teach wherein the alert varies as a function of a velocity of the vehicle and a distance between the pedestrian and the vehicle.
KR ‘725 teaches a safety alarm device of a vehicle by relative distance and relative speed from pedestrians or obstacles around the vehicle including a control unit for sounding an alarm and displaying the danger rate according to the distance and the relative speed between the vehicle and the pedestrian or the obstacle. [0021]. It would have been obvious to a person of ordinary skill in the art to include the safety alarm feature as taught by KR ‘725 in the combined Application ‘539 and Li safety communications system in order to prevent injury and damage by quickly alarming the emergency state to the driver with detecting the relative distance and the relative speed from pedestrians or obstacles around the vehicle [0017, 0018].


 and in view of Kubota et al. (U.S. Patent 7,379,813 “Kubota”).
Regarding claims 22 and 32:
The combination of Application ‘539 and Li does not teach at least one of the first V2P device and the second V2P device is configured for detecting whether the pedestrian is hidden from a view of the driver; and when it is detected that the pedestrian is hidden from the view of the driver, the alert further includes an indication that the pedestrian is hidden from the view of the driver.
Kubota teaches a driving support system, in which when a blind spot is detected by the safety support unit, the vehicle speed may be limited to a range lower than a predetermined upper limit, or a voice warning or a warning by a vibration may be given to the driver, further contributing to driving safety. Col. 5, ll. 32-37. A first judgment is made by the first judgment means 111. When the judgment indicates that a warning should be given, a virtual image of a blind spot with pedestrian p therein is displayed, e.g. a blind spot hidden by a large-size vehicle bc present in the driver's field of view (Figs. 2A and 2B). Col. 9, ll. 56-62. 
It would have been obvious to a person of ordinary skill in the art to include the safety alarm feature relates to hidden view as taught by Kubota in the combined Application ‘539 and Li safety communications system in order to enhance driving safety. Kubota, [0010], Col. 1, l. 61- Col. 2, l.5; Col. 5, ll. 32-37.


Claims 23 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application ‘539 in view of Li, and in view of Kubota, as applied in claim 22 above, and further in view of JP 2010079716 (JP ‘716).
Regarding claims 23 and 33: 
The combination of Application ‘539, Li and Kubota does not teach wherein detecting whether the pedestrian is hidden from a view of the driver includes detecting a presence of an object between the pedestrian and the vehicle.
JP ‘716 discloses a technology to detect a pedestrian by verifying an image picked up by an image pickup unit against template data (a recognition model) for pedestrian detection, and to determine a shielding object existing between the detected pedestrian and the host vehicle. (Over view, 1st paragraph; Technical field, [0001]). It would have been obvious to a person of ordinary skill in the art to include the safety feature of detecting the object between the pedestrian and the vehicle as taught by JP ‘716 in the combined Application ‘539, Kubota safety communications system in order to improve the travel safety system or a driving support system of a vehicle.


Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application ‘539 in view of Li, and in view of Egly (Pub # 

Regarding claim 10, the combination of Application ‘539, Li and Egly teaches basic safety message (BSM).
The combination of Li and Egly does not teach wherein the BSM includes a classification of the pedestrian.
Ogawa et al. teaches the classification of the pedestrian [0035] for the benefit of predict motion of pedestrian.
Therefore, it would have been obvious to a person of ordinary skill in the art to include the classification of the pedestrian as taught by Ogawa et al. in the combined Application ‘539, Li and Egly method for the benefit of predict motion of pedestrian.


Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application ‘539 in view of Li, and in view of Egly (Pub # US 2013/0187792A1, “Egly”), as applied to claim 6 above, and further in view of CN 102346037  (“CN ‘037 ”).
Regarding claim 12, the combination of Application ‘539, Li and Egly does not teach wherein at least one of the first device and the second device is configured to detect at least one of a driver-to-pedestrian transition and a pedestrian-to-driver transition.
rd paragraph, ll. 7-12).  Therefore, it would have been obvious to a person of ordinary skill in the art to include the capability of providing the applicable safety warning depending on the transition mode of the pedestrian/driver as taught by CN ‘037 in the combined Application ‘539, Li and Egly safety communication method.


Claims 16-18 and 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Application ‘539 in view of Egly.

Regarding claims 16 and 26:  
Application ‘539 does not show at least one of the first V2P device and the second V2P device is configured for detecting whether the pedestrian is distracted from attentiveness to a surroundings of the pedestrian; and when it is detected that the pedestrian is distracted, the alert further includes an indication that the pedestrian is distracted.
Egly teaches alerting a pedestrian with a warning to prevent collisions between the vehicle and the pedestrian while the pedestrian being distracted by texting or talking or listening to music on a smart phone. Egly’s warning device can interrupt the music or issue a verbal signal such as Egly, [0045]). It would have been obvious to a person of ordinary skill in the art to include these distraction scenarios and provide the appropriate and necessary warnings, as taught by Egly, to reduce potential collisions between vehicle drivers and pedestrians. 
Regarding claims 17 and 27: 
Application ‘539 does not show when it is detected that the pedestrian is distracted, the alert varies as a function of a type of distraction causing the pedestrian to be distracted.
Egly teaches alerting a pedestrian with a warning to prevent collisions between the vehicle and the pedestrian while the pedestrian being distracted by texting or talking or listening to music on a smart phone. Egly’s warning device can interrupt the music or issue a verbal signal such as “Warning” or “Approaching Vehicle” or “Danger”, etc. (Egly, [0045]) depending on the type of distraction. It would have been obvious to a person of ordinary skill in the art to include these distraction scenarios and provide the appropriate and necessary warnings, as taught by Egly, to reduce potential collisions between vehicle drivers and pedestrians. 

Regarding claims 18 and 28: 
Application ‘539 does not show wherein detecting whether the pedestrian is distracted includes detecting at least one of use of a mobile device associated with the pedestrian, movement of the mobile device, or a current light level to which the mobile device is exposed.
detecting whether the pedestrian is distracted includes detecting at least one of use of a mobile device associated with the pedestrian, movement of the mobile device, or a current light level to which the mobile device is exposed. (Egly, [0045]).


                                                                  Conclusion

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh M. Nguyen whose telephone number is (571)272-1749.  The examiner can normally be reached on Mon-Thurs. 6:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home




/LINH M NGUYEN/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
Conferees:
/JAMES A MENEFEE/Primary Examiner, Art Unit 3992      

/H.B.P/Supervisory Patent Examiner, Art Unit 3992